Citation Nr: 0709512	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-25 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1970.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's current bilateral hearing loss is related to 
his service. 

2.  The competent medical evidence does not demonstrate that 
the veteran's current tinnitus is related to his service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2002; rating 
decisions in November 2002 and July 2003; and a statement of 
the case in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2004 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The VA requested the 
veteran's service medical records, but the records could not 
be located.  The VA was able to obtain the veteran's Naval 
Reserves medical records.  The Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing his or her claim.  This duty includes the search 
for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The VA also requested a medical examination in relation to 
this claim.  In August 2005, the VA sent correspondence to 
the veteran informing him that additional evidence was 
required to support the claim, to include a VA examination.  
However, the veteran failed to report for the VA examination.  
The Court has held that "[t]he duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When entitlement to a benefit cannot be established 
or confirmed without a current VA examination, and a claimant 
fails to report for an examination in conjunction with a 
claim for compensation without good cause, the claim shall be 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2006).  In the January 2007 informal hearing brief, the 
veteran's representative acknowledged that the veteran failed 
to report for the VA examination and that the appellant "may 
have legitimate mitigating circumstances for not reporting 
for this examination."  However, neither the veteran nor his 
representative provided good cause for failing to report for 
the requested VA examination.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, like sensorineural hearing loss and 
tinnitus, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less. 38 C.F.R. § 3.385 
(2006).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus on a direct or presumptive basis.  
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

A review of the veteran's DD Form 214 shows that he served 
during a defined period of war.  Although he was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal, his 
military occupation specialty (MOS) was production clerk.  
The Board notes that the veteran has not alleged that his 
bilateral hearing loss and tinnitus were a result of trauma 
suffered in combat with the enemy.  Thus, consideration under 
38 U.S.C.A. § 1154(b) is not warranted.  Kowalski v. 
Nicholson, 19 Vet. App. 171. (2005).
The veteran claims that he was exposed to acoustic trauma in 
service, even though the DD Form 214 lists his MOS as 
production clerk.  In correspondence dated November 2003, the 
veteran explained that he initially served in Pensacola 
performing office duties, but was exposed to "engine run-ups 
on the 'hot spot' on Guam and afterburner take offs and 
catapult shots" during an assignment at an engine rework 
facility.  The veteran went on to state that he wore the 
standard issue sound attenuators in all instances.

The veteran's Naval Reserve medical records are void of any 
complaints, symptoms, findings, or diagnosis attributed to 
hearing loss and tinnitus.  The veteran's March 1971 annual 
examination found his hearing to be 15/15.  Audiometric 
testing in February 1976 revealed right ear hearing loss, 
that met the provisions of 38 C.F.R. § 3.385 to constitute a 
disability for VA purposes.

A November 2000 VA medical report shows an initial diagnostic 
impression of tinnitus and hearing loss.  A January 2001 VA 
audiology treatment record shows that the veteran presented 
with complaints of difficulty understanding speech especially 
in the presence of background noise, requiring frequent 
repetitions.  He reported a positive history of military 
noise exposure.  Pure tone air conduction testing revealed a 
moderate to severe high frequency hearing loss in the right 
ear and a moderate high frequency hearing loss in the left 
ear.  Word recognition was good bilaterally.  His condition 
was assessed as high frequency hearing loss; moderate to 
severe in the right ear with moderate hearing loss in the 
left ear.

In a March 2001 addendum to the January 2001 report, the 
audiologist noted that the veteran had a "positive history 
of noise exposure" as stated in his progress note of January 
2001.  The audiologist opined that "[i]t is more likely than 
not that this patient's military noise exposure contributed 
to his hearing impairment."  It appears that the audiologist 
based that opinion not on a thorough review of the entire 
claim file, but on the veteran's statement at a previous 
visit that he was exposed to noise in service.  There is no 
indication that the audiologist had knowledge that the 
veteran served as a production clerk in service.  
Transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional.  Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5Vet. App. 458, 460 (1993).  
Therefore, in terms of probative value, the Board finds that 
any such connection to service by the VA audiologist is too 
tenuous to warrant a grant of service connection.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The Board finds that the veteran's post-service medical 
records are negative for any diagnosis of hearing loss or 
tinnitus in service or within one year of separation from 
active duty.  While audiometric findings at a reserve service 
examination in 1976 met he criteria to constitute a 
disability, that was more than one year following the 
veteran's separation from active duty and no diagnosis of 
hearing loss was rendered.  In fact, the veteran was not 
diagnosed with hearing loss or tinnitus until over thirty 
years after separation.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Further, while the competent medical 
evidence does show that the veteran now suffers from tinnitus 
and some hearing loss, the record does not indicate with a 
competent, probative, persuasive medical opinion that it is 
as likely as not that the conditions are related to the 
veteran's active duty.  In the absence of competent medical 
evidence linking any current hearing loss or tinnitus to 
service, that is based on a review of the record and not on 
the veteran's subjective history of noise exposure, service 
connection must be denied.

The Board recognizes the veteran's own contentions as to the 
relationship between his service and his hearing loss and 
tinnitus.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as one relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, his own assertions do not constitute competent 
medical evidence that his current hearing loss or tinnitus 
began during, or are a result of, his active service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims and service 
connection for bilateral hearing loss and tinnitus are 
denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


